DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendment filed on April 08, 2020 has been considered and entered. 
Accordingly, claims 1-9 are pending in this application. Claim 8 is currently amended.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/06/2020 and 06/25/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Additionally, only the partial English translation, pages 1-4, of the NPL titled “Knowledge of Random Numbers” was considered by the examiner.
Priority
The following claimed benefit is acknowledged: the instant application, filed 04/08/2020 is a national stage entry of PCT/JP2018/037310, international filing date: 10/05/2018 claims foreign priority to JP 2017-199201, filed 10/13/2017.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitations are: 
A. “a random number generating step of generating […]” in claim 5.
B, “a data formatting step of formatting […]” in claims 5-7.
Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
A. a random number generating unit in claim 1

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A. random number generating unit (claim 1): See Fig. 2 reference 210 and specification paragraph [0019-0021].
B. data formatting unit (claims 1-4): See Fig. 2 reference 230 and specification paragraphs [0022-0023, 0027-0029].
Paragraph [0015] of the specification describes “the synthetic data generation apparatus is a special device configured by loading of a special program into a well-known or a dedicated computer having a central processing unit (CPU), and main storage unit (random access memory: RAM)”. 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “calculates             
                Y
                =
                X
                
                    
                        (
                        p
                        ∙
                        
                            
                                Q
                            
                            
                                D
                            
                        
                        )
                    
                    
                        T
                    
                
                +
                I
                 
                d
                i
                a
                g
                (
                
                    
                        μ
                    
                    
                        D
                    
                
                )
            
        ” in line 7 and “recalculates             
                Y
                =
                X
                
                    
                        (
                        p
                        ∙
                        
                            
                                Q
                            
                            
                                D
                            
                        
                        )
                    
                    
                        T
                    
                
                +
                I
                 
                d
                i
                a
                g
                (
                
                    
                        μ
                    
                    
                        D
                    
                
                )
            
        ” in line 9. These limitations are unclear because it is unclear what X is. There is no definition or explanation of what the variable X is, therefore, it is unclear what is being multiplied. Perhaps applicant may want to describe X as the first synthetic data consistent with the specification. Claims 3 and 6 recites similar limitations and are rejected for the same reasons. Claims 4, 8, and 9 inherit the same deficiency as claims 2 and/or 3 by reason of dependence. Claim 7 inherit the same deficiency as claim 6 by reason of dependence.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Under the Alice Framework Step 1, Claims 1-4 recite an apparatus and, therefore, is a machine. Claims 5-7 recite a series of steps and, therefore, is a process.
Under the Alice Framework Step 2A prong 1, claim 1 recites “generates first synthetic data with a ratio of a frequency distribution of each attribute being approximate to the ratio of the frequency distribution of that attribute in target data for which synthetic data is to be generated”, and “formats the first synthetic data using a matrix given by Cholesky decomposition of a variance-covariance matrix of the target data or a scaling matrix given by singular value decomposition of the variance-covariance 
The above limitations of generating a first synthetic data from an original data through mathematical correlations then performing linear algebra, i.e. Cholesky decomposition or singular value decomposition on the first synthetic data to generate/format the synthetic data amount to processing mathematical relationships/calculations and falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under the Alice Framework step 2A prong 2, claim 1 includes three additional elements - a random number generating unit, a data formatting unit, and providing the first synthetic data after formatting as synthetic data. As discussed above, “the random number generating unit”, and “the data formatting unit” invokes 35 U.S.C. 112(f) and they are being interpreted to cover the corresponding structure described in the specification and equivalents thereof. A review of the specification shows that they may be interpreted to cover “a special program loaded into a well-known computer having a central processing unit (CPU) and a memory” (see also paragraph [0015] of the specification). Therefore, the additional elements of a random number generating unit, and a data formatting unit are recited at a high-level of generality (i.e., as a generic computer component executing math operations on an input data) such that they amount to no more than mere instructions using a generic computer. The additional element of providing the first synthetic data after formatting as synthetic data is recited as a high level of generality (i.e. outputting the result of the math) and is at most merely adding insignificant extra-solution activity. Accordingly, the claim is not integrated into a practical application.
Under the Alice Framework step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to Computer Organization and Design: The Hardware/Software Interface, Fifth Edition (2014) Chapter 2 and Fig. 2.1 which shows that the result of executing arithmetic operations using a computer is output and stored in memory. Accordingly, the claim does not amount to significantly more than the abstract idea.
	Under the Alice Framework step 2A prong 1, claims 2-4, and 8-9 recite further steps for performing linear algebra operations to obtain the synthetic data output and falls within the “Mathematical Concepts” grouping of abstract ideas. In particular claims 2-4 do not include additional elements that are sufficient to amount to significantly more than the judicial exception and would require further analysis under step 2A prong 2 and step 2B. Accordingly, the claims are directed to recite an abstract idea. 
Under step 2A prong 2, Claims 8 and 9 recite “a program” and “a computer”. However, these limitations are recited at a high-level of generality (i.e., as a generic computer executing a program to perform math operations on an input data) such that they amount to no more than mere instructions using a generic computer. Accordingly, the claims are not integrated into a practical application.
Under the Alice Framework step 2B, claims 8-9 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a program” and 
Under the Alice Framework Step 2A prong 1, claim 5 recites “generating first synthetic data with a ratio of a frequency distribution of each attribute being approximate to the ratio of the frequency distribution of that attribute in target data for which synthetic data is to be generated”, and “formatting the first synthetic data using a matrix given by Cholesky decomposition of a variance-covariance matrix of the target data or a scaling matrix given by singular value decomposition of the variance-covariance matrix of the target data such that a mean vector and a correlation matrix of the first synthetic data agree with a mean vector and a correlation matrix of the target data and that a minimum and a maximum of the first synthetic data are present in ranges of a minimum and a maximum of the target data”.
	The above limitations of generating a first synthetic data from an original data through mathematical correlations then performing linear algebra, i.e. Cholesky decomposition or singular value decomposition on the first synthetic data to generate/format the synthetic data amount to processing mathematical relationships/calculations and falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	Under the Alice Framework step 2A prong 2, claim 5 includes three additional elements - a random number generating step, a data formatting step, and providing the first synthetic data after formatting as synthetic data. As discussed above, “the random number generating step”, and “the data formatting step” invokes 35 U.S.C. 112(f) and they are being interpreted to cover the corresponding structure described in the specification and equivalents thereof. A review of the specification shows that they may be interpreted to cover “a special program loaded into a well-known computer having a central processing unit (CPU) and a memory” (see also paragraph [0015] of the specification). Therefore, 
Under the Alice Framework step 2B, claim 5 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a random number generating step, and a data formatting step” are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer. The additional element of providing the first synthetic data after formatting as synthetic data is recited as a high level of generality (i.e. outputting the result of the math) and is at most merely adding insignificant extra-solution activity. Further, the insignificant extra-solution activity of providing the output data result is well-understood, routine and conventional activity for performing operations using a computer. See Patterson et al., Computer Organization and Design: The Hardware/Software Interface, Fifth Edition (2014) Chapter 2 and Fig. 2.1 which shows that the result of executing arithmetic operations using a computer is output and stored in memory. Accordingly, the claim does not amount to significantly more than the abstract idea.
	Under the Alice Framework step 2A prong 1, claims 6-7 recite further steps for performing linear algebra operations to obtain the synthetic data output and falls within the “Mathematical Concepts” grouping of abstract ideas. In particular claims 6-7 do not include additional elements that are sufficient to amount to significantly more than the judicial exception and would require further analysis under step 2A prong 2 and step 2B. Accordingly, the claims are directed to recite an abstract idea.

Claims 8-9 are additionally rejected under 35 U.S.C. 101 because claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because it is drawn to software, per se. Claims 8 and 9 recite “a program or causing a computer to function as the synthetic data generation apparatus”. As claimed, the “program” is not embodies in hardware, such as a non-transitory medium. Therefore, the claim may be reasonably interpreted as software alone, which lacks the necessary physical articles or objects to constitute a machine or manufacture within the meaning of 35 U.S.C. 101. As such, it fails to fall within a statutory category and is therefore directed to non-statutory subject matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Szeto et al. (US-PGPUB 20180018590 A1) related to generating proxy or synthetic data comprising the steps of receiving an input (private) data such as allergy information, encounter data, treatment data or other types of data; determining attribute distributions of all the samples in the input data such as age, weight, gender, and other information; and generating the synthetic data based on the acquired statistics. Further, Szeto discloses that the proxy data is not necessarily required to have the same number samples as in private data 322. Rather, the proxy data need only have a sufficient number of samples so that proxy data can sufficiently reproduce a model similar to the actual model. For example, ensuring proxy data retains the same or similar shape as the actual data using differences between the actual data's covariance matrix and proxy data's covariance matrix (Szeto Figs. 3-4 and paragraphs [0082-0091]). 
Yu (US Patent No. 10,067,746 B1) related to generating a simulation data comprising the steps of receiving an input data which includes data generation parameters, such as statistical 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLO C WAJE whose telephone number is (571)272-5767.  The examiner can normally be reached on 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767




/Aimee Li/Supervisory Patent Examiner, Art Unit 2183